Opinion by
President Judge Crumlish, Jr.,
Carl F. Bugler and Patricia J. Ruzowicz (candidates) appeal separate Delaware County Common Pleas Court orders striking their names from the May 20, 1986 primary ballot for the respective offices of Republican Committeeman and Committeewoman for the Third Precinct of the Borough of Upland. We affirm.
The candidates circulated their nomination petitions for the Republican Committee offices between February 22 and March 5, 1986. Both candidates then proceeded to change their registered party affiliations from Democrat to Republican on March 7, 1986. The candidates executed the required circulator and candidate affidavits on March 10, 1986, and filed the nomination petitions.
Thomas Kleber, a registered elector of the Republican Party, filed a petition to strike the nomination petitions because the candidates were registered Democrats while obtaining signatures to hold a Republican Party office.
The candidates contend that the trial court committed an error of law in eliminating their names from the ballot because they were properly enrolled electors of the Republican Party when they executed the required affidavits and filed the nomination petitions.
We believe that the candidates’ actions violate Section 802 of the Pennsylvania Election Code,1 which “prohibits voting for or nominating a candidate in any party primary unless registered and enrolled as a
*180member of that party. ...” In Re Nomination Petition of Justin Johnson, 509 Pa. 347, 356 n. 7, 502 A.2d 142, 147 n. 7 (1985) (emphasis added). Section 802, which is commonly referred to as the “Anti-Party Raiding Legislation,” seeks to outlaw the actions found by the trial court herein—the circulation of petitions nominating a registered Democrat to a Republican Party office. We cannot sanction such an activity.
We hold that the trial court properly eliminated the names of Carl F. Bugler and Patricia J. Ruzowicz from the May 20, 1986 primary ballot.
Affirmed.
Order
The order of the Delaware County Common Pleas Court, No. 86-4639 dated April 21, 1986, is affirmed.
Order
The order of the Delaware County Common Pleas Court, No. 86-4640 dated April 21, 1986, is affirmed.

 Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §2832.